There is set out in the state's motion for rehearing excerpts from the evidence of a number of witnesses who testified upon the hearing of the application for change of venue. We have carefully re-examined all the evidence introduced upon that issue, and considering it in the light of other matters revealed by the record and alluded to in our original opinion, we think the disposition of the case was correct. It is unnecessary to write further, as it would only result in setting out in detail the evidence which is thought to justify our conclusion. This would extend our opinion to unreasonable length.
The state's motion for rehearing is overruled.
Overruled. *Page 668